Title: To Benjamin Franklin from Bersolle, 24 April 1778: résumé
From: Bersolle, Emmanuel-Yves
To: Franklin, Benjamin


<Brest, April 24, 1778, in French: I informed you that the Lord Chatham has arrived. On the intendant’s orders I made a declaration to the admiralty, and yesterday the hatches were sealed. Here is the note the Captain gave me of forty-seven items on the bill of lading; whether that is the total cargo I do not know. The vessel is in good shape, loaded to the beams with bales of hops and other merchandise. The farmers general have asked for a note of the cargo so that they may give orders about prohibited articles before the sale. If Mr. Jones had left me a power of attorney, along with yours, the admiralty would have had no jurisdiction; with those powers I might still, despite the seals, easily evade its claim and arrange an advantageous sale. Please let me know your wishes.>
